1 Reported in 205 N.W. 637.
These proceedings, two in number, involve but one controversy and will be disposed of by this one order.
The appeal is by R. R. Betcher and First National Holding Company, a corporation, from an order denying their motion to vacate a judgment. It appears that both appellants were parties to the case as tried and decided below. The points they now urge in their attack upon the judgment could have been made by an appeal therefrom. Therefore, they cannot be reviewed by a motion to vacate the judgment. Gasser v. Spalding, 164 Minn. 443,205 N.W. 374. In consequence the order denying the motion is not appealable, and the trial court was right in refusing to settle the case or approve an appeal bond.
The application for a writ of mandamus directing the district court of Hennepin county to settle a case and approve a bond on appeal is denied and the appeal itself is dismissed. *Page 480